—Judgment, Supreme Court, New York County (Richard B. Lowe, III, J), rendered September 8, 1992, convicting defendant, upon his plea of guilty, of robbery in the first degree (2 counts), robbery in the second degree (2 counts), criminal possession of a weapon in the second degree (2 counts), and criminal possession of a weapon in the third degree, and sentencing him to concurrent terms of 5 to 10 years on the first degree robbery counts, 3 to 9 years on the second degree robbery counts, and 2 to 6 years on the weapons possession counts, to run consecutively to a term of 1 to 3 years imposed on an unrelated conviction of attempted criminal sale of a controlled substance in the third degree, unanimously affirmed.
While the hearing court erred in not setting forth its findings of fact, conclusions of law and reasons for its determination as required by CPL 710.60 (6), defendant had a full and fair hearing that allows this Court to make its own findings of fact and conclusions of law (People v Denti, 44 AD2d 44, 47), namely, that the showup identification of defendant by the robbery victims took place spontaneously and without police prompting within minutes of the robbery, and was therefore properly admitted (People v Kirkland, 192 AD2d 414, 415, lv denied 81 NY2d 1075).
Defendant’s contention that the court did not comply with a plea agreement in imposing a sentence of 5 to 10 years on the first degree robbery counts was not preserved for review as a matter of law by timely objection (CPL 470.05 [2]; People v *163Lopez, 71 NY2d 662, 667-668) and we decline to review it in the interest of justice. Were we to review it, we would find that defendant voluntarily pleaded guilty after the court had clearly advised him that no promises were being made as to the sentence. Concur—Murphy, P. J., Carro, Wallach, Asch and Tom, JJ.